
	
		II
		111th CONGRESS
		1st Session
		S. 2375
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  laundry work surfaces.
	
	
		1.Certain laundry work surfaces
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Laundry work surfaces, each comprising a molded polyvinyl
						chloride plastic base with backguard supply tray and having a chemical and
						scratch-resistant synthetic rubber work mat insert on the top surface, the
						foregoing designed for placement across the tops of household front-loading
						clothes washer and dryer pairs to make a single work surface (provided for in
						subheading 4016.99.05)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
